Exhibit 12 CLEAR CHANNEL WORLDWIDE HOLDINGS, INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (unaudited) Year Ended December 31, Three Months Ended March 31, (dollars in thousands) Post-Merger Post-Merger Post-Merger Post-Merger Combined Computation of earnings: Income (loss) before income taxes and adjustmentfor (income) loss from equity investees $ ) $ $ ) $ ) $ ) $ ) $ ) Distributed income (loss) from equity investees 46 - - Fixed charges Total earnings $ ) $ ) $ $ Computation of fixed charges: Interest expense Portion of rent expense representative of interest Total fixed charges $ Ratio of earnings to fixed charges N/A N/A N/A N/A N/A N/A
